FILE COPY




                        Fourth Court of Appeals
                               San Antonio, Texas
                                    August 9, 2021

                                 No. 04-20-00243-CV

               THE LAW OFFICE OF DENNIS HUNSBERGER PLLC,
                                Appellant

                                          v.

                     PHYSICIAN LIFE CARE PLANNING, LLC,
                                   Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2018CV04283
                     Honorable David J. Rodriguez, Judge Presiding


                                    ORDER
      Appellant's Motion for Extension of Time to File Motion for Rehearing and En Banc
Reconsideration is hereby granted. Time is extended until August 20, 2021.




                                               _________________________________
                                               Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2021.



                                               ___________________________________
                                               MICHAEL A. CRUZ, Clerk of Court